Name: Commission Regulation (EC) No 387/94 of 22 February 1994 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  cooperation policy;  animal product
 Date Published: nan

 23 . 2. 94 Official Journal of the European Communities No L 51 /3 COMMISSION REGULATION (EC) No 387/94 of 22 February 1994 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector the light of the price of such products on the European territory of the Community and on the world market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 hereof, Whereas Annex II to Commission Regulation (EEC) No 1725/92 ('), as last amended by Regulation (EEC) No 1728/93 (4), fixes the amounts of aid granted for the products included in the forecast supply balance and which come from the Community market ; Whereas the amounts of aid for supplying the Azores and Madeira with pigmeat products, as set out in the afore ­ mentioned Annex, are determined on the basis of the criteria for fixing Community aid in the present market situation of the sector in question and, in particular, in HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1725/92 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . 0 OJ No L 180, 23 . 7. 1993, p. 26 . (  ') OJ No L 179, 1 . 7. 1992, p. 95 . (4) OJ No L 160, 1 . 7. 1993, p. 4 . No L 51 /4 Official Journal of the European Communities 23 . 2. 94 ANNEX 'ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net weight) Amount of aidProduct code 0203 11 10 000 0203 12 11 100 0203 12 19 100 0203 19 11 100 0203 19 13 100 0203 19 15 100 0203 19 55 120 0203 19 55 190 0203 19 55 311 0203 19 55 391 25 25 25 25 25 17 15 15 10 10 0203 21 10 000 0203 22 11 100 0203 22 19 100 0203 29 11 100 0203 29 13 100 0203 29 15 100 0203 29 55 1 20 0203 29 55 190 0203 29 55 311 0203 29 55 391 25 25 25 25 25 17 15 15 10 10 NB : The product codes as well as the footnotes are denned in Regulation (bfcC) No 3846/87 of the Commission as amended.'